Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious a projectile  as recited in Claim 1.
The closest prior arts record is Holladay (US 4143838). Holladay individually or in combination fails to disclose or render obvious a projectile comprising a  "the resilient means (i) ensuring constant contact of the shape of revolution with one of the first and the second surfaces including the ramp and the other of the first and the second surfaces, and (ii) being configured to push the shape of revolution against both the first and the second surfaces." The force causing contact between the chamfer 21 (first surface, Holladay) of Holladay and the groove 27 (second surface, Holladay)) is different from the biasing force generated by the spring 25 (resilient mean, Holladay). Thus, it cannot be said that the spring 25 of Holladay ensures constant contact of the ball 23 with between the chamfer 21(first surface) of Holladay and the groove 27 (second surface), as claimed.
Additionally, the spring 25 of Holladay (resilient means) cannot be said to push the ball 23 against both the chamfer 21 (the first surface) and the groove 27 (the second surface). Thus, Holladay fails to disclose or render obvious "the resilient means ... (ii) being configured to push the shape of revolution against both the first and the second surfaces".
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following are prior arts not relied up on for rejection, but made part of the record due to their particular relevance to the subject matter claimed:
Alculumbre (US 2016/0223305) discloses a projectile (1) for a small arms weapon, the projectile (1) comprising a projectile body (3), a plurality of peripheral fins (2) each pivotably coupled to the projectile body (3) at a pivot (5) for movement from  un-deployed position to a deployed position, but lacks to disclose or teach a fin blocking device with the resilient means as claimed in claim 1 .
Alculumbre (US 2004/0217227)  discloses a projectile for a weapon comprises an axially movable firing pin, an initiator actuable when impinged by the firing pin, a plurality of external peripheral fins movable from a radially inward position to a radially outward position when the projectile leaves the weapon, fin engaging means for moving each fin from the radially inward position to the radially outward position and for maintaining each fin in the radially outward position, and internal actuating means for actuating the fin engaging means to engage and thereby move the fins to deploy from the radially inward to the radially outward position as the projectile leaves the weapon. Alculumbre fails to disclose or render obvious the fin blocking device with the resilient means as claimed in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/            Primary Examiner, Art Unit 3642